Case 2:19-cv-00494-AB-JEM Document 34-3 Filed 08/26/19 Page 1of2 Page ID #:398

EXHIBIT C
Case 2:19-cv-00494-AB-JEM Document 34-3 Filed 08/26/19 Page 2of2 Page ID #:399

HDSUPPLY

CONSTRUCTION & INDUSTRIAL
WHITE CAP

@ whitecap.com Cc

 

Brigade Heavy Duty
Concrete Washout Pan

(2°X12°X24"

Brand: Brigade
Mfg#: 727224HD

Product#: 444727224HD

Your Price: $2,447.99

Availability:
Based on Product Sourcing

 

This product has shipping
restrictions. Additional Shipping
Charges may apply. You may be
contacted by Customer Service.

ADD TO CART

 
